Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is made and entered into as of
July 6, 2016 by and between SeaChange International, Inc., a Delaware
corporation (the “Company”), and Peter Faubert (“Indemnitee”).

RECITALS

A. It is essential that the Company be able to attract and retain well qualified
directors and officers;

B. Competent and experienced persons may be reluctant to serve or to continue to
serve as directors or officers of corporations unless they are protected by
comprehensive liability insurance or indemnification, or both, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors or officers and
the defense or settlement of such litigation is often beyond the personal
resources of such directors or officers;

C. The Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) provides for the indemnification of the officers
and directors of the Company to the maximum extent authorized by Section 145 of
the Delaware General Corporation Law, as amended (“DGCL”);

D. The Certificate of Incorporation and DGCL, by their non-exclusive nature,
permit agreements between the Company and the directors or officers of the
Company with respect to indemnification of such directors or officers;

E. In accordance with the authorization as provided by the Certificate of
Incorporation and DGCL, the Company may purchase and maintain a policy or
policies of directors’ and officers’ liability insurance (“D & O Insurance”),
covering certain liabilities which may be incurred by its directors or officers
in the performance of their obligations of the Company;

F. It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, its
directors and officers to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified;

G. In order to induce Indemnitee to continue to serve as a director or officer
of the Company, the Company has agreed to enter into this Agreement with
Indemnitee; and

H. This Agreement is intended to be an “accountable plan” within the meaning of
Treas. Reg. 1.62-2(c), and shall be interpreted to achieve that purpose.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Indemnitee’s service as a director after the
date hereof, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

  (i) the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;

 

  (ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares of
the Company’s common stock, $0.01 par value, representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any);

 

  (iii) there shall occur (A) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by persons in substantially
the same proportion as their ownership of the Company immediately prior to such
sale or (B) the approval by stockholders of the Company of any plan or proposal
for the liquidation or dissolution of the Company; or

 

  (iv)

Any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on



--------------------------------------------------------------------------------

  Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report),
each as promulgated pursuant to the Exchange Act, disclosing that any “person”
(as such term is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act) has become the “beneficial owner” (as such term is used in Rule 13d-3 under
the Exchange Act) of securities representing 40% or more of the combined voting
power of the voting securities of the Company.

(c) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person is or was serving at the express written
request of the Company.

(d) “Court” means the Court of Chancery of the State of Delaware, the court in
which the Proceeding in respect of which indemnification is sought by Indemnitee
shall have been brought or is pending, or another court having subject
jurisdiction and personal jurisdiction over the parties.

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(f) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the express written request of the Company as a
director, officer, employee, agent, trustee or fiduciary.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(h) “Expenses” shall include, without limitation, all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplication costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, participating, or being or
preparing to be a witness in a Proceeding, or responding to, or objecting to, a
request to provide discovery in any Proceeding. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

(i) “Good Faith” means Indemnitee having acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interest of
the Company or, in the case of an Enterprise which is an employee benefit plan,
the best interests of the participants or beneficiaries of said plan, as the
case may be, and, with respect to any Proceeding which is criminal in nature,
having had no reasonable cause to believe Indemnitee’s conduct was unlawful.



--------------------------------------------------------------------------------

(j) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the standards of professional conduct then prevailing and applicable to
such counsel, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(k) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any internal corporate
investigation), inquiry, administrative hearing or any other actual, threatened,
or completed proceeding whether civil, criminal, administrative or
investigative, other than one initiated by Indemnitee without the approval of
the Board. For purposes of the foregoing sentence, a “Proceeding” shall not be
deemed to have been initiated by Indemnitee where Indemnitee seeks to enforce
Indemnitee’s rights under this Agreement.

2. Indemnification.

(a) In General. In connection with any Proceeding, the Company shall indemnify,
and advance Expenses to, Indemnitee as provided in this Agreement to the fullest
extent permitted by applicable law, as such may be amended from time to time.

(b) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or
is threatened to be made, a party to or is otherwise involved in any Proceeding,
other than a Proceeding by or in the right of the Company. Pursuant to this
Section 2(b), Indemnitee shall be indemnified against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in Good Faith.

(c) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 2(c) if, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or is otherwise involved in any Proceeding brought by or in the right
of the Company. Pursuant to this Section 2(c), Indemnitee shall be indemnified
against all Expenses and amounts paid in settlement, actually and reasonably
incurred by Indemnitee, or on Indemnitee’s behalf, in connection with such
Proceeding if Indemnitee acted in Good Faith. Notwithstanding the foregoing, no
such indemnification shall be made in respect of any claim, issue or matter in
such Proceeding as to which Indemnitee shall have been adjudged to be liable to
the Company or if applicable law prohibits such indemnification; provided,
however, that, if applicable law so permits, indemnification may nevertheless be
made by the Company in such event if and only to the extent that the Court which
is considering the matter shall determine.



--------------------------------------------------------------------------------

(d) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee to the maximum extent
permitted by law, as such may be amended from time to time, against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 2(d) and without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

(e) Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 5, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for
(a) indemnification, contribution or reimbursement or advance payment of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Certificate of Incorporation now or
hereafter in effect relating to a Proceeding, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the
Company[,/.] [regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification or insurance recovery, as the case may be/
However, in the event that Indemnitee is ultimately determined not to be
entitled to all or a portion of such amount, then the disallowed amount
previously advanced under this Section 2(e) shall be repaid]. Indemnitee shall
be required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.

3. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee with
respect to any Proceeding, or any claim, issue, or matter in a Proceeding, and
the Company is jointly liable with Indemnitee for such Proceeding, claim, issue,
or matter, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee (whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and for reasonably
incurred Expenses in connection with such claim), in such proportion as is
deemed fair and reasonable in light of the circumstances. The following factors
shall be considered when determining the amount of such contribution: (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) or transaction(s) giving cause to such Proceeding, claim, issue or
matter, and (ii) the relative fault of the Company (and its other directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
or transaction(s).

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s



--------------------------------------------------------------------------------

Corporate Status, a witness, or is made (or asked) to respond to discovery
requests, in any Proceeding to which Indemnitee is not a party, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all reasonable Expenses, which, by reason
of Indemnitee’s Corporate Status, were or are expected to be incurred by or on
behalf of Indemnitee in connection with any Proceeding, within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances, whether prior to or after final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred or are expected to be incurred by Indemnitee. The amount
advanced shall not exceed the amount of anticipated expenditures, and the
advance shall be made not more than thirty (30) days before the anticipated
expenditures are expected to be incurred. Execution and delivery to the Company
of this Agreement by Indemnitee constitutes an undertaking by the Indemnitee to
repay within thirty (30) days any amounts paid, advanced or reimbursed by the
Company pursuant to this Section 5 in respect of Expenses relating to, arising
out of or resulting from any Proceeding in respect of which (a) it shall be
determined pursuant to Section 6, following the final disposition of such
Proceeding, that Indemnitee is not entitled to indemnification hereunder or
(b) the amount paid, advanced or reimbursed exceeds the amount substantiated
pursuant to Section 6(a). No other form of undertaking shall be required other
than the execution of this Agreement. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free. Advancement of
Expenses pursuant to this Section 5 shall not require approval of the Board or
the stockholders of the Company, or of any other person or body. The Secretary
of the Company shall promptly advise the Board in writing of the request for
advancement of Expenses, of the amount and other details of the advance and of
the written undertaking to make repayment pursuant to this Section 5.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification and Defense of Claims.

(a) Initial Request. To obtain indemnification under this Agreement (other than
advancement of Expenses pursuant to Section 5), Indemnitee shall within a
reasonable period of time submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine the specific
nature of each expense and its relationship to the Company’s business
activities, and whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, such failure actually
and materially prejudices the interests of the Company or such request is not
made within a “reasonable period of time” within the meaning of Treas. Reg.
1.62-1(g).

(b) Method of Determination. A determination with respect to Indemnitee’s
entitlement to indemnification shall be made in the specific case as soon as
practicable by one of the following four methods, which shall be at the election
of the Board:



--------------------------------------------------------------------------------

(1) by a majority vote of the Disinterested Directors, even though less than a
quorum; (2) by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum; (3) if
there are no Disinterested Directors or if the Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to the Indemnitee; or (4) if so directed by the Board,
by the stockholders of the Company; notwithstanding the foregoing, following a
Change in Control, a determination with respect to Indemnitee’s entitlement to
indemnification shall be made by Independent Counsel.

(c) Selection, Payment, and Discharge of Independent Counsel. In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 6(b) of this Agreement, the Independent Counsel
shall be selected, paid, and discharged in the following manner:

(i) The Independent Counsel shall be selected by Indemnitee, and Indemnitee
shall give written notice to the Company advising the Company of the identity of
the Independent Counsel so selected.

(ii) Following the initial selection described in Section 6(c)(i), the Company
may, within ten (10) days after such written notice of selection has been given,
deliver to Indemnitee a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit.

(iii) Either the Company or Indemnitee may petition a Court if the parties have
been unable to agree on the selection of Independent Counsel within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) of this Agreement. Such petition may
request resolution of any objection made by the Company to Indemnitee’s
selection of Independent Counsel and/or seek the appointment as Independent
Counsel of a person selected by the Court or by such other person as the Court
shall designate. A person so appointed shall act as Independent Counsel under
Section 6(b) of this Agreement.

(iv) The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

(d) Standard of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee has acted in Good Faith. The Company
shall indemnify Indemnitee unless, and only to the extent that, the Company
shall prove by clear and



--------------------------------------------------------------------------------

convincing evidence to the person or persons or entity making such determination
that Indemnitee has not acted in Good Faith.

(e) Reliance as Safe Harbor; Actions of Others. For purposes of any
determination of Good Faith, Indemnitee shall be deemed to have acted in Good
Faith if Indemnitee’s action is taken in reliance on the records or books of
account of the Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, employee, agent, trustee or fiduciary of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

(f) Cooperation. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(g) Successful on the Merits. The Company acknowledges that a settlement or
other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty. In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding. Anyone seeking to overcome this presumption shall have the
burden of proof by clear and convincing evidence.

(h) Effect of Other Proceeding. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of guilty or of nolo contendere or its equivalent, shall not (except
as otherwise expressly provided in this Agreement) of itself adversely affect
the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in Good Faith.

(i) Defense of Claim. With respect to any Proceeding to which Indemnitee shall
have requested indemnification in accordance with this Section 6:

(i) The Company shall be entitled to participate in the defense at its own
expense.

(ii) Except as otherwise provided below, the Company jointly with any other
indemnifying party shall be entitled to assume the defense with counsel



--------------------------------------------------------------------------------

reasonably satisfactory to Indemnitee (“Outside Counsel”). After assumption by
the Company of the defense of a suit, the Company shall not be liable to
Indemnitee under this Section for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense of the Proceeding other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding but the fees and expenses of such counsel incurred after assumption
by the Company of the defense shall be at the expense of Indemnitee, unless
(i) the employment of counsel by Indemnitee has been authorized in writing by
the Company, (ii) Indemnitee shall have concluded reasonably that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such action and such conclusion has been confirmed in writing by
Independent Counsel, or (iii) the Company shall not in fact have employed
Outside Counsel to assume the defense of such Proceeding. The Company shall not
be entitled to assume the defense of Indemnitee in any Proceeding brought by or
in the right of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) above and such conclusion shall have been so
confirmed by the Company’s Outside Counsel.

(iii) Notwithstanding any provision of this Section to the contrary, the Company
shall not be liable to indemnify Indemnitee under this Section for any amounts
paid in settlement of any Proceeding or claim effected without the Company’s
written consent, which shall not unreasonably be withheld or delayed. The
Company shall not settle any Proceeding or claim in any manner which would
impose any penalty or limitation on, or disqualification of, Indemnitee for any
purpose or would materially harm the reputation of Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.

(j) Payment. If it is determined that Indemnitee is entitled to indemnification
under this Agreement, payment to Indemnitee shall be made within ten (10) days
after such determination.

7. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) Non-Exclusivity. The rights of indemnification, contribution and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation, the Amended and Restated
By-Laws of the Company (“By-Laws”), any agreement, a vote of stockholders, a
resolution of directors, or otherwise. No amendment, alteration, or repeal of
this Agreement or any provision hereof shall be effective as to Indemnitee with
respect to any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Certificate
of Incorporation, the By-Laws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change and Indemnitee shall be deemed to have such
greater right hereunder. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or



--------------------------------------------------------------------------------

employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) Insurance. The Company may maintain an insurance policy or policies against
liability arising out of this Agreement or otherwise. To the extent that the
Company maintains an insurance policy or policies providing liability insurance
for directors, officers, employees, or agents or fiduciaries of the Company or
of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise that such person serves at the request of the Company,
the Company shall obtain coverage for Indemnitee under such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary under such
policy or policies. To the extent the Company maintains an insurance policy or
policies and obtains coverage for Indemnitee in accordance with the immediately
preceding sentence, in the event of a Change in Control, the Company shall make
reasonable efforts to ensure that the entity surviving such Change in Control
(the “Surviving Entity”) maintains such coverage for a period of six (6) years
after such Change in Control. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company or Surviving Entity has
directors’ and officers’ liability insurance in effect, the Company or Surviving
Entity shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company or Surviving Entity shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.

(c) Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(d) No Duplicate Payment. The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise. The Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee, agent, trustee or
fiduciary of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of expenses from such other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise. If the Indemnitee receives such an amount after payment by the
Company to the Indemnitee, then the Indemnitee shall return such amount to the
Company within thirty (30) days.

8. Exception to Right of Indemnification. Notwithstanding any other provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision,



--------------------------------------------------------------------------------

provided, that the intent of the parties is that the Company shall be the
indemnitor of first resort of Indemnitee with respect to matters for which
indemnification, contribution and advancement or reimbursement of Expenses is
provided under this Agreement and that the Company will be obligated to make all
payments due to or for the benefit of Indemnitee under this Agreement without
regard to any rights that Indemnitee may have against a third party; or

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of state statutory law
or common law.

9. Term of Agreement. This Agreement shall continue until and terminate upon the
later of: (i) ten (10) years after the date that Indemnitee shall have ceased to
serve as a director, officer, employee, agent, trustee or fiduciary of the
Company or of any other Enterprise; or (ii) the final termination of all pending
Proceedings in respect of which Indemnitee is granted rights of indemnification
or advancement of expenses hereunder; or (iii) the expiration of the statute of
limitations with respect to any cause of action that arose or is alleged to have
arisen during Indemnitee’s service as a director, officer, employee, agent,
trustee or fiduciary of the Company or of any other Enterprise and that could be
asserted in a Proceeding in respect of which Indemnitee is entitled to be
indemnified hereunder.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors, administrators and personal
and legal representatives.

11. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

(c) The Company shall not seek from a court, or agree to, a “bar order” which
would have the effect of prohibiting or limiting Indemnitee’s rights to receive
advancement of expenses under this Agreement.

12. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified,



--------------------------------------------------------------------------------

consistent with the intent manifested by such provision, to the extent necessary
to resolve such conflict.

13. Modification and Waiver. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

14. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay actually and materially
prejudices the Company.

15. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

(a) To Indemnitee at the address set forth below Indemnitee signature hereto.

(b) To the Company at:

SeaChange International, Inc.

50 Nagog Park

Acton, MA 01720 Attention: Chief Financial Officer

With a copy to:

SeaChange International, Inc.

50 Nagog Park

Acton, MA 01720

Attention: General Counsel

or to such other address as may be furnished to Indemnitee by the Company or to
the Company by Indemnitee, as the case may be.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile



--------------------------------------------------------------------------------

signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

17. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

18. Governing Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules.

19. Section 409A Compliance. This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
it shall be interpreted for that purpose. No reimbursement shall be made after
the last day of the Indemnitee’s taxable year following the taxable year in
which the expense was incurred.

SIGNATURE PAGE TO FOLLOW



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

SEACHANGE INTERNATIONAL, INC. By:   /s/ Steven Craddock  

Name: Steven Craddock

Title: Chairman of the Board

 

INDEMNITEE /s/ Peter Faubert Name: Peter Faubert